Name: Commission Regulation (EEC) No 488/78 of 8 March 1978 on the classification of goods falling within subheading 39.02 C V of the Common Customs Tariff
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 9 . 3 . 78 Official Journal of the European Communities No L 67/21 COMMISSION REGULATION (EEC) No 488/78 of 8 March 1978 on the classification of goods falling within subheading 39.02 C V of the Common Customs Tariff tion product under heading No 39.02 than to those of a petroleum oil under heading No 27.10 ; Whereas within heading No 39.02 the said product should be classified under subheading 39.02 C V ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , HAS ADOPTED THIS REGULATION : Article 1 Liquid polyisobutylene having a number average mole ­ cular weight of approximately 440 (the degree of poly ­ merization being approximately eight) shall be classi ­ fied under the following subheading of the Common Customs Tariff : '39.02 Polymerization and copolymerization products (for example , polyethylene, polytetrahaloethy ­ lenes, polyisobutylene, polystyrene, polyvinyl chloride , polyvinyl acetate , polyvinyl chloroace ­ tate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone ­ indene resins) : C. Other : V. Polyisobutylene.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ) and in particular Article 3 thereof, Whereas, in the case of liquid polyisobutylene of which the number average molecular weight is- about 440 (the average degree of polymerization being about eight), provisions are necessary to ensure the uniform application of the Common Customs Tariff nomencla ­ ture ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3 ), as last amended by Council Regulation (EEC) No 2560/77 (4 ), includes petroleum oils and oils obtained from bituminous minerals , other than crude , under heading No 27.10 and polymerization products under heading No 39.02 ; Whereas liquid polyisobutylene can be regarded as 'petroleum oil ' for the purposes of heading No 27.10 and Note 3 to Chapter 27, and as a 'polymerization product' for the purposes of heading No 39.02 and Note 2 to Chapter 39 , according to its characteristics ; Whereas the characteristics of liquid polyisobutylene having a number average molecular weight of about 440 correspond more closely to those of a polymeriza Article 2 This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 14, 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 40 , 11 . 2 . 1977, p. 1 . (3 ) OJ No L 172, 22 . 7 . 1968 , p. 1 . 4 ) OJ No L 303 , 28 . 11 . 1977 , p. 1 .